
	
		I
		112th CONGRESS
		2d Session
		H. R. 5801
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Ms. Richardson (for
			 herself, Mr. Conyers,
			 Mr. Clarke of Michigan, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To provide interest-free deferment on unsubsidized
		  student loans made to recent college students during periods when the national
		  unemployment rate is above 7 percent and other periods of
		  deferment.
	
	
		1.Short titleThis Act may be cited as the
			 Unshackling Students to Lead, Excel,
			 Act, Develop, and Serve Act of 2012 or the
			 U.S. LEADS
			 Act.
		2.FindingsCongress finds the following:
			(1)Outstanding
			 student loan debt will reach one trillion dollars this year.
			(2)In 2008,
			 two-thirds of students graduating with a bachelor’s degree had outstanding
			 student loan debt.
			(3)In 2010, the
			 average debt owed by college graduates paying off student loans was
			 $24,000.
			(4)Of all students
			 who graduated with a 4-year degree in 2009, only 55.6 percent are working in
			 jobs that require a college degree.
			(5)Of all students
			 who graduated with a 4-year degree in 2009, 22.4 percent are not
			 working.
			(6)The median student
			 loan debt for students who graduated from college between 2006 and 2010 is
			 $20,000.
			(7)Average in-State
			 tuition and fees at public 4-year institutions of higher education have risen
			 8.3 percent between the 2010–2011 and 2011–2012 academic years.
			3.Interest-free
			 deferment during periods when the national unemployment rate exceeds 7
			 percent
			(a)FFEL subsidized
			 loan defermentSection
			 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is
			 amended—
				(1)by striking
			 or at the end of clause (iii);
				(2)by adding
			 or at the end of clause (iv); and
				(3)by adding at the end the following new
			 clause:
					
						(v)in a case of a borrower who is between the
				ages of 21 and 25, inclusive, and a recent college student, as defined in
				section 455(f)(5), with respect to loans made under this section to such
				borrower for a period of enrollment during which the borrower was pursuing a
				degree described in subparagraph (A) of such section 455(f)(5)—
							(I)beginning as soon
				as practicable after the last day of the second consecutive month for which the
				Bureau of Labor Statistics of the Department of Labor (in this paragraph
				referred to as the Bureau) publishes a national unemployment
				rate that exceeds 7 percent, and ending as soon as practicable after the Bureau
				publishes a national unemployment rate that is 7 percent or lower, except that
				such period shall not exceed 5 years; or
							(II)beginning as soon as practicable after the
				last day of the second consecutive month for which the Bureau publishes a
				national unemployment rate for individuals ages 21 through 25 years old that
				exceeds 9 percent, and ending as soon as practicable after the Bureau publishes
				a national unemployment rate for such individuals that is 9 percent or lower,
				except that such period shall not exceed 5
				years.
							.
				(b)Treatment of
			 consolidation loansSection
			 428C(b)(4)(C)(ii) of the Higher Education Act of 1965 (20 U.S.C.
			 1078–3(b)(4)(C)(ii)) is amended—
				(1)by striking
			 or at the end of subclause (II);
				(2)by redesignating
			 subclause (III) as subclause (IV);
				(3)by inserting after
			 subclause (II) the following:
					
						(III)in the case of a borrower who is between
				the ages of 21 and 25, inclusive, and a recent college student, as defined in
				section 455(f)(5), by the Secretary, in the case of a consolidation loan made
				to the borrower for a period of enrollment during which the borrower was
				pursuing a degree described in subparagraph (A) of such section 455(f)(5) and
				for which the application is received on or after the date of enactment of the
				U.S. Leads Act, except that in the case of a deferral under clause (ii) of
				section 428(b)(1)(M), the Secretary shall pay such interest only for a period
				not in excess of 3 years for which a borrower would be eligible for such a
				deferral and, in the case of a deferral under clause (v) of such section, for a
				period not in excess of 5 years for which the borrower would be eligible for
				such a deferral; or
						;
				and
				(4)in subclause (IV)
			 (as so redesignated by this subsection), by striking (I) or (II)
			 and inserting (I), (II), or (III).
				(c)FFEL
			 unsubsidized loan deferment
				(1)In
			 generalSection 428H(e)(2) of the Higher Education Act of 1965
			 (20 U.S.C. 1078–8(e)(2)) is amended—
					(A)in subparagraph
			 (A), by inserting Except as provided in subparagraph (C) before
			 Interest on; and
					(B)by adding at the
			 end the following new subparagraph:
						
							(C)In the case of a borrower who is between
				the ages of 21 and 25, inclusive, and a recent college student, as defined in
				section 455(f)(5), interest on loans made under this section to the borrower
				for a period of enrollment during which the borrower was pursuing a degree
				described in subparagraph (A) of such section 455(f)(5) and for which payments
				are deferred—
								(i)under clause (i),
				(iii), or (iv) of section 428(b)(1)(M), for a period of deferment granted to
				such borrower on or after the date of enactment of the U.S. Leads Act, shall
				accrue and be paid by the Secretary during any period during which the loans
				are so deferred;
								(ii)under clause (ii) of section 428(b)(1)(M),
				for a period of deferment granted to such borrower on or after the date of
				enactment of the U.S. Leads Act, shall accrue and be paid by the Secretary
				during any period during which the loans are so deferred, not in excess of 3
				years; and
								(iii)under clause (v) of section 428(b)(1)(M),
				for a period of deferment granted to such borrower on or after the date of
				enactment of the U.S. Leads Act, shall accrue and be paid by the Secretary
				during any period during which the loans are so deferred, not in excess of 5
				years.
								.
					(2)Conforming
			 amendmentSection 428(b)(1)(Y)(iii) of the Higher Education Act
			 of 1965 (20 U.S.C. 1078(b)(1)(Y)(iii)) is amended by inserting (other
			 than a deferment under such subparagraph granted to a borrower described in
			 section 428H(e)(2)(C) on or after the date of enactment of the U.S. Leads
			 Act) after of this paragraph.
				(d)Direct loan
			 defermentSection 455(f) of
			 the Higher Education Act of 1965 (20 U.S.C. 1087(f)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking or at the end of clause (i); and
						(ii)by
			 adding at the end the following:
							
								(iii)Federal Direct Unsubsidized Stafford Loan
				or Federal Direct Consolidation Loan made to a borrower for a period of
				enrollment during which the borrower was pursuing a degree described in
				paragraph (5)(A) and the borrower is between the ages of 21 and 25, inclusive,
				and a recent college student, as defined in paragraph (5);
				or
								; and
						(B)in subparagraph
			 (B)—
						(i)by inserting not described in
			 subparagraph (A)(iii) after Unsubsidized Stafford Loan;
			 and
						(ii)by
			 striking subparagraph (A)(ii) and inserting clause (ii)
			 or (iii) of subparagraph (A);
						(2)in paragraph
			 (2)—
					(A)by striking
			 or at the end of subparagraph (C);
					(B)by striking the
			 period at the end of subparagraph (D) and inserting ; or;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(E)in a case of a borrower who is between the
				ages of 21 and 25, inclusive, and a recent college student, as defined in
				paragraph (5), with respect to loans made under this part to such borrower for
				a period of enrollment during which the borrower was pursuing a degree
				described in subparagraph (A) of such paragraph (5)—
								(i)beginning as soon
				as practicable after the last day of the second consecutive month for which the
				Bureau of Labor Statistics of the Department of Labor (in this paragraph
				referred to as the Bureau) publishes a national unemployment
				rate that exceeds 7 percent, and ending as soon as practicable after the Bureau
				publishes a national unemployment rate that is 7 percent or lower, except that
				such period shall not exceed 5 years; or
								(ii)beginning as soon as practicable after the
				last day of the second consecutive month for which the Bureau publishes a
				national unemployment rate for individuals ages 21 through 25 years old that
				exceeds 9 percent, and ending as soon as practicable after the Bureau publishes
				a national unemployment rate for such individuals that is 9 percent or lower,
				except that such period shall not exceed 5
				years.
								;
				and
					(3)by adding at the
			 end the following new paragraph:
					
						(5)Definition of
				recent college studentFor
				the purpose of this subsection, the term recent college student
				means a borrower who—
							(A)who has received a baccalaureate degree
				from an institution of higher education within 48 months prior to the date of
				enactment of the U.S. Leads Act; and
							(B)who has not
				previously received any such baccalaureate
				degree.
							.
				
